                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DIVISION
                                Civil Action No.: 5:19-cv-438-FL

                                                    )
 ALESSANDRO MASI,                                   )
                                                    )
                Plaintiff,                          )
                                                    )
 v.                                                 )
                                                    )
 MYTHICAL ENTERTAINMENT,                            )
                                                    )
                Defendant.                          )
                                                    )
                                                    )
                                                    )


      DEFENDANT MYTHICAL ENTERTAINMENT’S MEMORANDUM OF LAW IN
      SUPPORT OF ITS MOTION TO DISMISS THE FIRST AMENDED COMPLAINT


        Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant Mythical Entertainment

(“Mythical”) respectfully submits this memorandum of law in support of its motion to dismiss

Plaintiff Alessandro Masi’s (“Plaintiff”) First Amended Complaint (the “FAC”) [D.E. 17].

                                 PRELIMINARY STATEMENT

        Plaintiff’s claims are time-barred because Mythical’s purported infringement occurred

more than four and a half years before the filing of the initial complaint. In this Circuit, the

statute of limitations for bringing a copyright claim accrues from the date a plaintiff discovers or

“with due diligence should have discovered” the alleged infringement. Lyons P'ship, L.P. v.

Morris Costumes, Inc., 243 F.3d 789, 796 (4th Cir. 2001); Petrella v. Metro-Goldwyn-Mayer,

Inc., 572 U.S. 663, 670, n.4 (2014). Based upon the face of the First Amended Complaint and




          Case 5:19-cv-00438-FL Document 20 Filed 12/03/19 Page 1 of 14
judicially noticeable facts, it is indisputable that Plaintiff should have discovered the purported

act of infringement more than three years before he commenced this action.

       In his initial complaint [D.E. 5], Plaintiff did not indicate when he discovered Mythical’s

purported infringement. Only after Mythical filed a motion to dismiss [D.E. 13, 14] did Plaintiff

amend his complaint to allege that he discovered the images at issue on October 1, 2016 [FAC ¶

13]—two years and 364 days before he filed suit. For the reasons explained below, Plaintiff’s

allegation that he did not discover the purported infringement until said date is implausible, and

the Court should dismiss this action.

       First, Plaintiff is a professional photographer and serial copyright litigant armed with use-

identifying technology, who has filed at least 19 lawsuits claiming copyright infringement.

Plaintiff had the sophistication and ability to discover Mythical’s purported infringement in a

timely manner if he had exercised the slightest degree of due diligence, but he instead chose to

bury his head in the sand.

       Second, the web show on which the images appeared is currently in its 16th season, has

accumulated more than 5 billion views, and has more than 15 million subscribers on YouTube,

2.5 million followers on Instagram, and over 2.6 million followers on Facebook. Moreover, the

episode on which the images appeared were viewed more than 4 million times prior to Plaintiff’s

purported discovery of the images. Consequently, Plaintiff knew or should have known about

Mythical’s purported infringement long before he claims to have discovered it.

       Third, Mythical has not engaged in any volitional act in within the three-year limitations

period, and no plausible basis exists to indicate that Plaintiff was damaged in any way during the

relevant timeframe. Allowing Plaintiff to assert claims over an old, readily discoverable post




                                                  2
          Case 5:19-cv-00438-FL Document 20 Filed 12/03/19 Page 2 of 14
would circumvent the “discovery rule” and thereby render the statute of limitations in the

Copyright Act meaningless.

         Finally, Plaintiff’s bare-bones initial complaint and FAC—both of which were filed

without giving notice of the purported infringement to Mythical—are devoid of any factual

allegations supporting his claims that Mythical acted willfully. Instead, Plaintiff opts to merely

recite elements of his claims rather than actually plead his case, which is improper.

                                    FACTUAL STATEMENT

         Accepting as true for purposes of this motion all factual allegations contained in the

FAC, Bell Atl. Corp. v. Twombly, 550 U.S. 544, 553 (2007), and information of which the Court

may take judicial notice, Sec'y of State for Defence v. Trimble Navigation Ltd., 484 F.3d 700,

705 (4th Cir. 2007), the relevant facts are alleged as follows:

         Plaintiff purports to be an award-winning professional photographer whose work has

been published and exhibited internationally. (FAC ¶ 5).

         There are four photographs of a Norwegian prison at issue in this case (collectively, the

“Photographs”). (FAC, Exh. C). Plaintiff alleges that the Photographs have been registered with

the U.S. Copyright Office. (FAC ¶ 10).

         The registration for the Photographs states that Plaintiff first published the Photographs

on October 1, 2010, but Plaintiff did not register his works with the Copyright Office until more

than five years later, on December 14, 2015. (Exhibit 1).1

         Plaintiff alleges that Mythical used the Photographs on its YouTube variety show, Good

Mythical Morning, without authorization on April 10, 2015—more than five months prior to

Plaintiff’s registration of the Photographs. (FAC, Exh. C). Mythical included the Photographs for



1
    Exhibits cited to in this memorandum of law are attached to Mythical’s motion to dismiss.

                                                  3
            Case 5:19-cv-00438-FL Document 20 Filed 12/03/19 Page 3 of 14
approximately two seconds each (eight seconds in total) as part of a ten-minute forty-seven-

second story about luxury prisons.

        In his initial complaint, Plaintiff conspicuously did not allege when he purportedly

discovered Mythical’s use of the Photographs. In the FAC, however, Plaintiff alleges that he

“actually discover[ed]” Mythical’s purported infringement on October 1, 2016. (FAC ¶ 13).

By that date, the April 10, 2015 episode of Good Mythical Morning had been viewed more than

4 million times2—more than the average viewership of The Tonight Show with Jimmy Fallon,

Jimmy Kimmel Live, or The Late Show with Stephen Colbert. 3

                                            ARGUMENT

        A.      Legal Standard

        To survive a motion to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. But “[f]actual allegations must be enough to

raise a right to relief above the speculative level,” and “courts are not bound to accept as true a

legal conclusion couched as a factual allegation.” Twombly, 550 U.S. at 555) (internal quotation

marks and citations omitted).

        While the Court is generally required, on a motion to dismiss, to accept a complaint’s

factual allegations as true, the Court “need not accept the plaintiff’s legal conclusions drawn




2
 See Exhibit 2.
3
 During the 2018-19 television season, The Tonight Show with Jimmy Fallon averaged 2.44
million views per episode, Jimmy Kimmel Live averaged 2.04 million views per episode, and
The Late Show with Stephen Colbert averaged 3.82 million views per episode. (See Exhibit 3).

                                                   4
             Case 5:19-cv-00438-FL Document 20 Filed 12/03/19 Page 4 of 14
from the facts, nor need it accept as true unwarranted inferences, unreasonable conclusions, or

arguments.” Philips v. Pitt County Mem. Hosp., 572 F.3d 176, 180 (4th Cir. 2009) (internal

quotation marks and citations omitted). “We may also consider documents attached to the

complaint, see Fed.R.Civ.P. 10(c), as well as those attached to the motion to dismiss, so long as

they are integral to the complaint and authentic.” Id.

          B.      Plaintiff’s Claims Are Time-Barred

          The FAC, coupled with publicly-available information regarding Mythical’s alleged use

of the Photographs, unequivocally demonstrate that Plaintiff’s claims for copyright infringement

and “integrity of copyright management information” are time-barred. Mythical included the

Photographs in a story about luxury prisons on April 10, 2015. (FAC, Exh. C). Because the

initial complaint was not filed until September 30, 2019, Plaintiff’s claims for relief are barred

by the three-year statute of limitations contained in the Copyright Act, 17 U.S.C. § 507(b) (“No

civil action shall be maintained under the provisions of this title unless it is commenced within

three years after the claim accrued.”).

                  1.    Plaintiff Makes No Factual Allegations Concerning His Failure to
                        Discover the Alleged Infringement in a Timely Manner

          When assessing the timeliness of copyright infringement claims, like the majority of

other circuits, the Fourth Circuit adheres to the “discovery rule.” Lyons P'ship, L.P. v. Morris

Costumes, Inc., 243 F.3d 789, 796 (4th Cir. 2001). Under the discovery rule, a claim for

infringement accrues (and the three-year statute of limitations begins to run) when the “the

plaintiff discovers, or with due diligence should have discovered, the injury that forms the

basis for the claim.” Petrella v. Metro-Goldwyn-Mayer, Inc., 572 U.S. 663, 670, n.4 (2014)

(quoting William A. Graham Co. v. Haughey, 568 F.3d 425, 438 (3d Cir. 2009)) (emphasis

added).


                                                  5
               Case 5:19-cv-00438-FL Document 20 Filed 12/03/19 Page 5 of 14
       In determining whether a copyright owner should have discovered an alleged injury,

courts may consider the relative sophistication of parties in a copyright suit. See, e.g., Tempo

Minden Pictures, Inc. v. Buzzfeed, Inc., 390 F. Supp. 3d 461, 467 (S.D.N.Y. 2019) (“a

reasonable copyright holder in Minden Pictures’ position – that is, a seasoned litigator that has

filed 36 lawsuits to protect its copyrights, beginning as early as July of 2010 – should have

discovered, with the exercise of due diligence, that its copyright was being infringed within the

statutory time period”); cf. Music, Inc. v. Myers, 407 F.2d 503, 508 n.7 (4th Cir. 1969)

(considering the relative sophistication of the parties in a copyright infringement action).

       Plaintiff’s original complaint was noticeably silent concerning his discovery of

Mythical’s use of the Photographs and failed to set forth the date and circumstances when

Plaintiff allegedly first became aware of Mythical’s use of the same. In the FAC, Plaintiff

attempts to rectify this gaping hole in the original complaint, and alleges that he “actually

discovered” Mythical’s use of the Photographs two years and 364 days before he filed suit.

Plaintiff conspicuously does not set forth the circumstances of his purported discovery. Nor

does Plaintiff explain why he was unaware of Mythical’s purported use of the Photographs for

so long—particularly in the face of Good Mythical Morning’s wide renown and the fact the

episode at issue had been seen more than 4 million times by the time of Plaintiff’s purported

discovery.

       A reasonably diligent copyright owner in Plaintiff’s position would have been put on

inquiry notice as to the existence of Mythical’s post containing the Photographs to enable it to

bring a timely infringement claim. Reasonable diligence for purposes of the discovery rule is

determined by asking whether the Plaintiff “should have known of the basis for its claims,

which depends on whether it had sufficient information of possible wrongdoing to place it on



                                                  6
          Case 5:19-cv-00438-FL Document 20 Filed 12/03/19 Page 6 of 14
inquiry notice or to excite storm warnings of culpable activity.” Haughey, 568 F.3d at 438

(internal citations and quotations omitted); see also Stone v. Williams, 970 F.2d 1043, 1048 (2d

Cir. 1992) (plaintiff’s “failure to pursue the matter aggressively” after being put on inquiry

notice did not toll statute of limitations).

        Inquiry notice is triggered when the plaintiff has sufficient information to give rise to a

reasonable suspicion that his copyrighted works may have been infringed – that is, the quantum

of information necessary to prompt a reasonably diligent rights holder to inquire whether such

infringement has occurred. See, e.g., Thompson v. Metro. Life Ins. Co., 149 F. Supp. 2d 38, 48

(S.D.N.Y. 2001) (“[I]t is not necessary for a plaintiff to understand every permutation of his or

her injury, rather the plaintiff simply needs to have a ‘hint’ or ‘suspicion’ of the injury and its

cause to be put on inquiry notice.”); see also Cancer Found., Inc. v. Cerberus Capital Mgmt.,

LP, 559 F.3d 671, 674 (7th Cir. 2009) (“A plaintiff does not need to know that his injury is

actionable to trigger the statute of limitations — the focus is on the discovery of the harm itself,

not the discovery of the elements that make up a claim.”). Publicly-available facts clearly show

that Plaintiff was on inquiry notice concerning the Photographs.

        This is not Plaintiff’s first foray into litigation over his copyrighted works and an

“ignorance is bliss” approach will not satisfy the reasonable diligence standard. Plaintiff is a

serial litigant who has filed 19 lawsuits for copyright infringement, starting as early as June

2016—including 12 lawsuits concerning the Photographs at issue. (See Exhibit 4). In order to

find photographs in internet posts like the ones at issue here, litigants like Plaintiff utilize

software services that use algorithms to scour the Internet for copies of photographers’ works.4



4
 See Steven Melendez, Here Come the Copyright Bots for Hire, With Lawyers in Tow, FAST
COMPANY (Feb. 21, 2018), https://www.fastcompany.com/40494777/here-come-the-
copyright-robots-for-hire-withlawyers-in-tow. [Hyperlink removed]

                                                   7
          Case 5:19-cv-00438-FL Document 20 Filed 12/03/19 Page 7 of 14
This reverse-image searching has been available for roughly ten years; in addition to Google

image search,5 companies that engage in reverse-image searching for purposes of copyright

enforcement and litigation (such as Pixsy, founded 2014, and TinEye, founded 2008) launched as

early as 2008.6

        Given Plaintiff’s sophistication and litigiousness—coupled with Good Mythical

Morning’s popularity and the fact the episode at issue had been viewed more than 4 million

times prior to Plaintiff’s purported discovery—Plaintiff must have been aware prior to the three-

year look-back period that the practice of photographers pursuing websites for the allegedly

unlicensed use of photographs was widespread. Allowing Plaintiff to bury his head in the sand

and ignore potential infringements would give copyright owners carte blanche to wait as many

years as they please to bring copyright suits, essentially eliminating the statute of limitations.

        Thus, under settled law, September 29, 2016 is the latest possible date on which Plaintiff

was on “inquiry notice”: he had sufficient information in his possession to provide a reasonable

person “a ‘hint’ or ‘suspicion’ of the injury and its cause.” Thompson, 149 F. Supp. 2d at 48; see

also Prather v. Neva Paperbacks, Inc., 446 F.2d 338, 341 (5th Cir. 1971) (“Once plaintiff is on

inquiry [notice] that it has a potential claim, the statute [of limitations] can start to run.”)

(citations and quotations omitted); The important benchmark is not when Plaintiff

discovered the alleged infringements, but rather when he should have discovered the

alleged infringements.



5
  See Find related images with reverse image search https://support.google.com/websearch/
answer/1325808?co=GENIE.Platform%3DAndroid&hl=en (last visited Oct. 22, 2019).
[Hyperlink removed].
6
  See About Pixsy, https://www.pixsy.com/about/ (last visited Oct. 22, 2019); Idée Inc. Launches
TinEye, the World's First Image Identification Based Web Search Engine (May 6, 2008),
https://www.businesswire.com/news/home/20080506005587/en/Idee-Launches-TinEye-Worlds-
Image-Identification-Based. [Hyperlink removed]

                                                    8
          Case 5:19-cv-00438-FL Document 20 Filed 12/03/19 Page 8 of 14
       Plaintiff fails to explain, or to allege facts sufficient to justify, why he turned a blind eye

to the purported infringements. Plaintiff’s allegation that he discovered Mythical’s use of the

Photographs on October 1, 2016, merely demonstrates that Plaintiff did not take

reasonable efforts to protect his copyrighted works and supports the notion that Plaintiff

failed to take such reasonable efforts.

       Plaintiff’s failure to timely file suit given when he should have discovered the alleged

infringements, his ability to easily discover the alleged infringements, or, alternatively, his

failure to utilize widely used technology to find such alleged infringements, all lead to the same

conclusion: Mythical should not be the target of a federal copyright claim encompassing four

images that appeared for a total of eight seconds in a video that was posted online more than four

and a half years ago, and Plaintiff did not bother suing over in a timely manner despite their easy

discoverability.

               2.      Even if the Photographs Were Discovered in a Timely Manner,
                       Plaintiff’s Claims Should Be Dismissed for Lack of Alleged Volitional
                       Conduct by Mythical

       In the seminal case of Petrella v. Metro-Goldwyn-Mayer, Inc., the U.S. Supreme Court

held that “a successful plaintiff can gain retrospective relief only three years back from the time

of suit. No recovery may be had for infringement in earlier years.” Id., 572 U.S. 663, 677,

134 S. Ct. 1962, 1973, 188 L. Ed. 2d 979 (2014) (emphasis added). Stated differently, a plaintiff

is entitled to recover damages only for infringing acts actually occurring up to three years before

the filing of the complaint, “such that the passage of each additional day forecloses one more day

of past damages.” 3 Melville B. Nimmer & David Nimmer, Nimmer on Copyright, § 12.05

[B][2][c] (2018); see also Chelko v. Does, No. 3:18-CV-00536-GCM, 2019 WL 3294201, at *2

(W.D.N.C. July 22, 2019) (“Though a violation may continue into the statutory period, the



                                                  9
          Case 5:19-cv-00438-FL Document 20 Filed 12/03/19 Page 9 of 14
infringement is not actionable unless a new incident of harm (as defined by further violation of

the copyright holder’s § 106 rights) is discovered therein.”).

       Applying the holding of Petrella to the facts here, Plaintiff has no right to relief for

allegedly infringing acts that occurred before September 30, 2016, the date three years before the

initial complaint was filed. See Chelko, 2019 WL 3294201, at *5 (granting partial summary

judgment to defendant on a copyright claim where no infringing acts occurred within the three-

year look-back periods).

       Any allegedly infringing acts for which Mythical could be liable in connection with the

Photographs occurred long before the three-year look-back period for relief, given that

Mythical’s publication of the Photographs occurred on April 10, 2015 (FAC, Exh. C), and it is

the posting of the Photographs that constitute the allegedly infringing act. See Chelko, 2019 WL

3294201, at *5 (dismissing plaintiff’s copyright claims because “Plaintiff does not allege any

new act Defendant took to otherwise infringe his copyright within the limitation period”).

       The holdings in Petrella and Chelko serve an important purpose in encouraging copyright

owners to diligently track the use of their works and file suit as early as possible, which Plaintiff

did not do in this case. Plaintiff is not entitled to recover any damages whatsoever from

Mythical.

       C.      Plaintiff’s Damages, If Any, Should Be Scaled Back

               1.      Plaintiff’s Boilerplate Allegations Are Insufficient to State a Claim for
                       Willfulness

       In a completely conclusory fashion, the FAC alleges “on information and belief” that

Mythical’s alleged infringement and purported removal of copyright management information

were willful or intentional. (FAC ¶¶ 23, 24, 27, 30). Such bare-bones allegations are insufficient

to state a claim, and the FAC is otherwise devoid of any facts that would support Plaintiff’s legal


                                                 10
         Case 5:19-cv-00438-FL Document 20 Filed 12/03/19 Page 10 of 14
allegations. See Iqbal, 556 U.S. at 678 (“A pleading that offers ‘labels and conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’ Nor does a complaint

suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement’”).

       In light of Plaintiff’s failure to plead sufficient facts to meet the standards of Iqbal and

Twombly, any claim for enhanced damages should be dismissed. See Mosca v. Yankee Publ’g

Inc., No. 2:15 Civ. 266, 2015 WL 9304738, at *7-8 (D. Me. Nov. 25, 2015) (granting motion to

dismiss claim for enhanced damages where plaintiff failed to plead any facts from which one

could infer willful infringement), report and recommendation adopted, 2015 WL 9305649 (D.

Me. Dec. 21, 2015); Synopsys, Inc. v. Atop Tech, Inc., No. 13 Civ. 02965, 2013 WL 5770542, at

*17 (N.D. Cal. Oct. 24, 2013) (dismissing allegations of willfulness amounted to nothing more

than a recitation of that claim’s elements); Amini Innovation Corp. v. KTY Mktg., 768 F. Supp.

2d 1049, 1054-55 (C.D. Cal. 2011) (granting motion to dismiss where plaintiff asserted legal

conclusion that defendant has “knowingly, willingly, and/or deliberately infringed, and/or acted

in reckless disregard to infringing, [plaintiff’s] copyrights” but failed to provide any factual

allegations regarding defendant’s alleged state of mind).

               2.      If Plaintiff Is Entitled to Statutory Damages At All, He is Limited to
                       One Award

       In the event the Court determines that Plaintiff is somehow entitled to statutory damages,

he is limited by law to only one award of such damages.

       Section 504(c)(1) of the Copyright Act allows for an award of statutory damages based

on each “work” infringed. See 17 U.S.C. § 504(c)(1) (providing that “the copyright owner may

elect, at any time before final judgment is rendered, to recover, instead of actual damages and

profits, an award of statutory damages for all infringements involved in the action, with respect

to any one work”). That section then immediately states that “all the parts of a compilation . . .


                                                 11
         Case 5:19-cv-00438-FL Document 20 Filed 12/03/19 Page 11 of 14
constitute one work.” Id. § 504(c)(1). The term “compilation” includes “collective works,”

which are defined as works “such as a periodical issue, anthology, or encyclopedia, in which a

number of contributions, constituting separate and independent works in themselves, are

assembled into a collective whole.” Id. § 101.

       Plaintiff registered the Photographs as a collective work: VA 1-996-957. Accordingly, if

Plaintiff is entitled to statutory damages (which he is not), he is only entitled to one award of

statutory damages. See Bryant v. Media Right Prods., Inc., 603 F.3d 135, 140-41 (2d Cir. 2010)

(affirming district court’s ruling entitling copyright owner to one statutory damage award per

“work,” even though multiple songs were contained in each “work”).

                                          CONCLUSION

       For all of the foregoing reasons, Mythical respectfully requests that this Court dismiss

Plaintiff’s claims as time-barred. In the alternative, the Court should hold:

           •   Mythical’s use of the Photographs was not willful; and

           •   Plaintiff is entitled to only one award of statutory damages.



Dated: December 3, 2019                               Respectfully submitted,



                                               /s/ Christopher M. Thomas
                                               Christopher M. Thomas
                                               N.C. Bar No. 31834
                                               PARKER POE ADAMS & BERNSTEIN LLP
                                               301 Fayetteville Street, Suite 1400
                                               Raleigh, North Carolina 27601
                                               Phone: (919) 828-0564
                                               Fax: (919) 834-4564
                                               Email: christhomas@parkerpoe.com
                                               Local 83.1 Counsel for Defendant




                                                 12
         Case 5:19-cv-00438-FL Document 20 Filed 12/03/19 Page 12 of 14
                            Jordan Susman, Esq.
                            Henry Self, Esq.
                            HARDER LLP
                            132 S. Rodeo Drive, Fourth Floor
                            Beverly Hills, California 90212
                            Tel. (424) 203-1600

                            Counsel for Defendant




                              13
Case 5:19-cv-00438-FL Document 20 Filed 12/03/19 Page 13 of 14
                               CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing DEFENDANT MYTHICAL

ENTERTAINMENT’S MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION TO

DISMISS THE FIRST AMENDED COMPLAINT was electronically filed on this day with the

Clerk of Court using the CM/ECF system which will automatically send notice of the same

addressed to the following:


       Albert P. Allan
       Allan Law Firm PLLC
       409 East Boulevard
       Charlotte, NC 28203
       alallan@allaniplitigation.com

       Richard P. Liebowitz
       Liebowitz Law Firm PLLC
       11 Sunrise Plaza, Suite 305
       Valley Stream, NY 11580
       rl@Liebowitzlawfirm.com
       Counsel for Plaintiff


       This 3rd day of December, 2019.

                                         /s/ Christopher M. Thomas
                                         Christopher M. Thomas
                                         N.C. State Bar No. 31834
                                         christhomas@parkerpoe.com
                                         PARKER POE ADAMS & BERNSTEIN LLP
                                         301 Fayetteville Street, Suite 1400
                                         Post Office Box 389
                                         Raleigh, North Carolina 27602-0389
                                         Telephone: (919) 828-0564
                                         Facsimile: (919) 834-4564
                                         Local Rule 83.1 Counsel for Defendant




                                           14
         Case 5:19-cv-00438-FL Document 20 Filed 12/03/19 Page 14 of 14
